NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



LISA KAY LOVELESS,                         )
                                           )
             Appellant,                    )
                                           )
v.                                         )      Case No. 2D17-4067
                                           )
DEPARTMENT OF HEALTH, BOARD                )
OF NURSING,                                )
                                           )
             Appellee.                     )
                                           )

Opinion filed August 29, 2018.

Appeal from the Department of Health.

Lisa Kay Loveless, pro se.

Christine E. Lamia, Chief Appellate Counsel,
and Katelyn R. Levine, Assistant General
Counsel, Department of Health,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, SLEET, and LUCAS, JJ., Concur.